                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

CARLOS AVALOS                                     §

VS.                                               §       CIVIL ACTION NO. 1:20-CV-165

WARDEN, FCI BEAUMONT                               §

                   MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                      JUDGE’S REPORT AND RECOMMENDATION

          Petitioner Carlos Avalos, a prisoner confined at the Federal Correctional Institution in

Beaumont, Texas, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2241.

          The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

magistrate judge has submitted a Report and Recommendation of United States Magistrate Judge. The

magistrate judge recommends granting the respondent’s motion for summary judgment and dismissing

the petition without prejudice.

          The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. Proper notice

was given to the petitioner at his last known address. See FED. R. CIV. P. 5(b)(2)(c). No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.
                                               ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct, and

the report of the magistrate judge (document no. 15) is ADOPTED. The respondent’s motion for

summary judgment (document no. 9) is GRANTED. A final judgment will be entered in this case in

accordance with the magistrate judge’s recommendation.

                                       SIGNED this 21st day of May, 2021.




                                                                       ____________________________
                                                                       Michael J. Truncale
                                                                       United States District Judge




                                                   2
